Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Kenny on 03/14/2022.

The application has been amended as follows: 
CLAIMS:
5. (Currently Amended) The method of claim [[4]] 1, wherein the frame remains permanently attached to the shear web.


11. (Currently Amended) A method of forming a wind turbine blade, the method
comprising:
providing a first blade half;
providing a second blade half:
providing a shear web, the shear web including at least one aperture formed
therein;
providing at least one bulkhead, the at least one bulkhead attached to the shear
web;
placing the shear web and [[at]] the at least one bulkhead on the first blade half;
disposing the second blade half on the first blade half to define a blade interior
therebetween, the shear web and the at least one bulkhead disposed
within the blade interior; and
a root of the blade through [[a ]] the at least one bulkhead towards a tip of the blade with the fluid circulating around the shear web.
15. (Currently Amended) The method of claim 11, wherein heating includes
directing fluid around the shear web at a location between [[a]] the root and [[a]] the tip.

16. (Original) The method of claim 11, wherein a first bulkhead includes a first
aperture for fluid passage located therein, and a second bulkhead includes a second aperture for fluid passage located therein, the first aperture being offset in a chordwise direction from the second aperture.


The above claim changes are mainly made to change claim dependency and to prevent any potential antecedent basis issues.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach or fairly suggest the method of forming the wind turbine wherein the at least one bulkhead includes a frame and a removable lid in combination with the rest of the claim limitations.
Regarding claim 11, the prior art fails to teach or fairly suggest the method of forming the wind turbine wherein heating the blade interior includes directing fluid from a blade root to a blade tip through the at least one bulkhead with fluid circulating around the shear web in combination with the rest of the claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        03/14/2022